Citation Nr: 0335192	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  00-18 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left shoulder injury. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
and left knee disabilities. 

3.  Entitlement to an increased evaluation for residuals of a 
cervical spine injury involving neuroforaminal and disc 
involvement, currently evaluated as 60 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
low back injury with spondylolisthesis and fusion of L5-S1, 
currently evaluated as 40 percent disabling.

5.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease of the thoracic spine.

6.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative changes of the right shoulder.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1991 to 
November 1994, with additional service with the U.S. Naval 
Reserves.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This decision will address whether new and material evidence 
has been submitted to reopen the veteran's claim of 
entitlement to service connection for a left shoulder 
disability and right and left knee disabilities.  The 
remaining issues on appeal will be discussed in the remand 
portion of this decision. 

In an April 2000 statement, the veteran appears to have 
raised the issue of entitlement to a total disability rating 
based on individual unemployability by reasons of service-
connected disabilities.  As this matter has not been 
developed for appellate review, the Board refers it back to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  An unappealed February 1995 rating decision denied 
service connection for residuals of a left shoulder injury 
and for right and left knee disabilities.

2.  The evidence received since the February 1995 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision which denied service 
connection for residuals of a left shoulder injury and for 
right and left knee disabilities is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  The additional evidence presented since the February 1995 
rating decision is new and material, and the claims for 
service connection for residuals of a left shoulder injury 
and for right and left knee disabilities are reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for residuals of a 
left shoulder injury and for right and left knee 
disabilities.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R.         §§ 
3.307, 3.309 (2003).  If a condition noted during service is 
not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R § 3.303(b) (2003).

The veteran's claims for service connection for residuals of 
a left shoulder injury and for right and left knee 
disabilities were initially denied by the RO in a February 
1995 rating decision.  At that time, the RO noted that the 
veteran was treated for left shoulder pain in August 1994 
after falling off a chair, but that no further left shoulder 
problems were shown in service.  The RO also noted that, 
although the veteran reported left shoulder pain at a VA 
examination in December 1994, no objective disability was 
shown.  With respect to his knees, the RO noted that there 
was no evidence of a chronic knee disability in service, 
although several service medical records recorded the 
veteran's complaints of bilateral knee pain on several 
occasions, including at his separation examination in 
September 1994.  The RO also pointed out that the December 
1994 VA examination showed no current disability involving 
either knee.  It thus appears that the RO denied the 
veteran's claims in February 1995 on the basis that no 
current disability involving the left shoulder or either knee 
was shown.  

The veteran was notified of that decision and of his 
appellate rights in a letter dated February 1995; however, he 
did not seek appellate review within one year of 
notification.  Therefore, that decision is final and not 
subject to revision upon the same factual basis.  See 
38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In October 1999, the veteran attempted to reopen his claims 
for service connection residuals of a left shoulder injury 
and for right and left knee disabilities on the basis of new 
and material evidence.  Under VA law and regulation, if new 
and material evidence is presented or secured with respect to 
a final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
When a claim to reopen is presented, a two-step analysis is 
performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The evidence associated with the claims file since the 
February 1995 rating decision indicates that the veteran may 
have a current left shoulder disability.  VA outpatient 
treatment records show that the veteran was seen in October 
2000 for bilateral shoulder pain, which a clinician concluded 
was likely due to impingement or tendonitis.  In addition, 
evidence submitted since February 1995 also indicates that 
the veteran may have current right and left knee 
disabilities.  Medical records show that the veteran was seen 
by a physician in December 1999 for employment purposes for 
complaints of bilateral knee pain.  The veteran gave a 
history of bilateral knee pain since service but noted 
increased pain six months prior.  The diagnosis was rule out 
rheumatoid disorder.  Unfortunately, it does not appear that 
testing for rheumatoid arthritis was performed.  However, 
while X-rays performed by VA in April 2002 revealed a normal 
right knee, mild narrowing of the medial tibiofemoral joint 
space of the left knee was also reported. 

The Board finds that these records are new because they were 
not in existence at the time of the February 1995 rating 
decision.  These records are also material, as they indicate 
that the veteran may currently have chronic disabilities 
involving his left shoulder and knees.  Hodge, 155 F.3d at 
1363 (Fed. Cir. 1998) (holding that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  
Accordingly, the claims for service connection residuals of a 
left shoulder injury and for right and left knee disabilities 
are reopened. 

The Board finds that the newly submitted evidence is 
sufficient to reopen the veteran's claims.  However, since it 
is unclear whether the veteran suffers from a right knee 
disability, whether X-ray findings involving his left knee 
are related to service, and whether his left shoulder 
disability is related to service, the newly submitted 
evidence is not enough to convince the Board to grant service 
connection at this time.  The Board finds that it cannot, at 
this point, adjudicate the reopened claims because further 
assistance to the appellant is required.  This is discussed 
in the REMAND below.  The Board notes that the primary reason 
for remand is that additional development is warranted 
pursuant to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Although that due 
process concern also applies to the question of whether new 
and material evidence has been submitted to reopen the 
claims, the Board's favorable resolution of that question 
mitigates any due process issues.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of a left shoulder 
injury, and, to this extent only, the appeal is granted.

New and material evidence has been submitted to reopen the 
claim for service connection for right and left knee 
disabilities, and, to this extent only, the appeal is 
granted.


REMAND

The veteran claims that he suffers from residuals of a left 
shoulder injury as well as disabilities involving his knees 
as a result of service.  He also claims that he is entitled 
to increased evaluations for service-connected disabilities 
involving his lumbar spine, thoracic spine, cervical spine, 
and right shoulder.  Before the Board can adjudicate these 
claims, however, additional action by the RO is necessary.  

The Board notes that important procedural aspects of the law 
for veterans claiming compensation benefits have changed 
during the course of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 ("VCAA") was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. § 3.159 (2003).  

I.  Service Connection Claims

The veteran claims that he suffers from disabilities 
involving his knees and left shoulder as a result of service.  
His service medical records show that he was seen in December 
1993 for complaints of right knee pain after stripping and 
waxing floors two days prior.  A physical examination 
revealed tenderness to palpation of the right lateral 
collateral ligament.  Redness and tenderness were also 
present in that area.  The diagnostic assessment was 
"contusion to knee."  In August 1994, the veteran was seen 
for left shoulder pain after falling off a chair.  
Objectively, the left shoulder demonstrated full range of 
motion with mild pain.  The diagnostic assessment was left 
shoulder strain.  At his September 1994 separation 
examination, the veteran reported a history of sore knees 
after scrubbing a deck.  However, a clinical evaluation was 
unremarkable.  

The veteran was separated from active duty in November 1994.  
A Naval Reserve examination performed in July 1995 noted a 
history of bilateral shoulder pain, which the veteran 
attributed to the incident in which he fell off a chair while 
on active duty.  The veteran also reported swelling in his 
knees, although no findings were shown on clinical 
evaluation. 

Medical records show that the veteran was seen in December 
1999 for employment purposes for complaints of bilateral knee 
pain.  The veteran gave a history of bilateral knee pain 
since service, which had significantly increased over the 
prior six months at his job.  He also reported bilateral 
shoulder pain, with the left worse than the right.  The 
diagnosis was rule out rheumatoid disorder.  

VA outpatient treatment records show that the veteran was 
seen in October 2000 for complaints of pain in his shoulders 
and knees.  The clinician concluded that the veteran's 
bilateral knee pain was likely due to arthritis and that his 
shoulder pain was likely due to impingement or tendonitis.  
An X-ray examination in April 2002 revealed a normal right 
knee and mild narrowing of the medial tibiofemoral joint 
space of the left knee. 

Based on the foregoing, the Board finds that additional 
medical development is required to comply with the VCAA.  In 
particular, the veteran should be afforded a VA examination 
to determine the nature and etiology of all symptoms 
involving his knees and left shoulder.  38 U.S.C.A.  § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (assistance includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim).  

II.  Increased Evaluation Claims

The veteran claims that he is entitled to increased 
evaluations for his service-connected disabilities involving 
his lumbar, thoracic and cervical spine.  Effective September 
26, 2003, substantive changes have been made to the criteria 
for evaluating spine disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now to 
be evaluated separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

To date, the veteran has not been notified of the newly 
enacted provisions of Diagnostic Codes 5235-5243.  Moreover, 
his September 2001 VA spine examination did not sufficiently 
address the symptomatology contemplated by the new 
provisions, particularly in regard to the criteria of 
Diagnostic Code 5243.  As such, further development, in the 
form of a new VA examination and adjudication of the 
veteran's claims under the new diagnostic criteria, is 
warranted.  See Massey v. Brown, 7 Vet. App. 204 (1994) 
(holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria).

Finally, the Board notes that the veteran's service-connected 
right shoulder disability has not been examined for 
compensation purposes since September 2001.  Since then, the 
veteran has reported increased pain and limitation of motion 
of the right shoulder.  Therefore, the RO should schedule the 
veteran for a VA examination to determine the current nature 
and severity of his right shoulder disability.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with a VA orthopedic examination to 
determine whether he has current 
disabilities involving his knees and left 
shoulder as a result of service.  The 
examiner should review the claims file, 
including a copy of this remand as well 
as the service medical records.  All 
necessary tests should be performed, 
including testing to determine whether he 
suffers from rheumatoid arthritis.  
Thereafter, the examiner should state 
whether it is at least as likely as not 
(i.e. is there at least a 50 percent 
probability) that the veteran suffers 
from disabilities involving his knees and 
left shoulder as a result of service.  A 
complete rationale for any opinion 
expressed must be provided.

2.  The RO should provide the veteran 
with a VA examination to address the 
current severity and symptoms of his 
disabilities involving his lumbar, 
thoracic and cervical spine.  The 
examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  The examiner should 
perform any radiological studies of the 
spine deemed necessary.  The examination 
of the lumbar, thoracic and cervical 
spine should include range of motion 
studies, commentary as to the presence 
and extent of any painful motion or 
functional loss due to pain, specific 
information as to the frequency and 
duration of incapacitating episodes in 
the past 12 months, and a description of 
all neurologic manifestations (e.g., 
radiating pain into an extremity).  The 
examiner should also specifically state 
if ankylosis and muscle spasm are present 
in any spinal segment.  All opinions and 
conclusions expressed must be supported 
by a complete rationale.

3.  The RO should also provide the 
veteran with a VA examination to 
determine the nature and severity of his 
service-connected right shoulder 
disability.  The examination should 
include X-rays and a complete test of the 
range of motion of the right shoulder, 
documented in degrees.  The examiner 
should state: (a) whether the right 
shoulder exhibits weakened movement, 
excess fatigability, incoordination, or 
pain on movement (if feasible, these 
determinations should be expressed in 
terms of the degree of additional loss of 
motion due to these symptoms); and (b) 
whether pain significantly limits 
functional ability during flare-ups or 
when the joint is used repeatedly over a 
period of time (this determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups).  A complete rationale should 
be given for all opinions and conclusions 
expressed.

4.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  In addition to the development 
requested above, the RO should consider 
the veteran's increased evaluation claims 
under the newly revised provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.  The RO should also consider the 
veteran's claims under the VCAA.  In 
doing so, the RO should ensure that the 
notification and assistance requirements 
of the VCAA are satisfied, including 
notifying the veteran of the division of 
responsibilities between the VA and the 
veteran for obtaining evidence in support 
of his claims.  The RO should ensure that 
all of the VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the recent decision in Paralyzed 
Veterans of America, v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and any other 
applicable legal precedent.

After review of the case based on any additional evidence, if 
any of the benefits sought are not granted, the veteran and 
his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence and/or argument he 
desires to have considered in connection with his appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he is notified.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United  States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  




	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



